386 F.2d 441
Curtis HOWARD et al., Appellants,v.JOINT PORT LABOR RELATIONS COMMITTEE et al., Appellees.
No. 21434.
United States Court of Appeals Ninth Circuit.
November 24, 1967.

Claude O. Allen (argued), Allen, Perry & Davis, Oakland, Cal., for appellants.
Richard Ernst, Mary Fisher (argued), San Francisco, Cal., for Pacific Maritime Association, appellee.
Norman Leonard (argued), San Francisco, Cal., for appellee ILWU.
Before POPE, MERRILL and DUNIWAY, Circuit Judges.
PER CURIAM.


1
The seven appellants in this case brought this action in the court below against the International Longshoremen's and Warehousemen's Union, of which they were formerly members, and against Pacific Maritime Association, by whom they were formerly employed. By the action they sought to procure reinstatement in the union and reemployment by the employer. Previously, in 1957, and in 1960, the same appellants, as plaintiffs, filed suits in a California Superior Court first against the union and later against all defendants involved in the present case seeking the same relief now sought in the court below.


2
In each of those state court cases the plaintiffs therein were denied relief. In the action brought in 1960, the case went to trial on the merits and judgment was rendered in favor of the defendants. The plaintiffs therein filed notice of appeal but failed to comply with the rules of the District Court of Appeal relating to perfection of the appeal and their attempted appeal was dismissed. When the present action came before the court below, the defendants moved to dismiss and for summary judgment which the trial court granted on the following grounds: "[T]he relevant and material issues raised in the complaint in this action are the same as issues that were litigated in previous actions brought by plaintiffs in the State Court in cases No. 469726 and 505774 * * * where such issues were determined on their merits in a final judgment against plaintiffs by a court of competent jurisdiction. The Court concludes that plaintiff's complaint is barred by the doctrine of res judicata. * * *"


3
As disclosed by the brief of the appellees, the complaint in the court below is in all material respects identical to the complaint filed in the second of the state court cases above mentioned. As the court below was correct in holding the action barred by the doctrine of res judicata, the judgment is affirmed.